DETAILED ACTION
This communication is in response to the application filed 3/19/20 in which claims 1-18 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-6, 8-12, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0158626 A1; published Jun. 21, 2012) in view of Brundage (US 8,307,073 B1; published Nov. 6, 2012).
Regarding claim 13, Zhu discloses [a] computer system (CS) comprising: 
a processor(s) set; (see paragraphs 34, 101)
a set of storage device(s); and (see paragraphs 34, 101)
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations: (see paragraph 101)
receiving a plurality of historical UR (uniform resource) data sets, with each historical UR data set including information indicative of a UR path string, (see paragraph 102)
determining, by machine logic, a first UR pattern based on at least some UR data sets of the plurality of UR data sets, (see paragraphs 103-104)
receiving a new UR data set, with the new UR data set including information indicative of a new UR path string, (see paragraphs 26, 106)
determining, by machine logic, that the UR path string of the new UR data set is close to the first pattern and has an error that prevents the UR path string of the new UR request from fully matching the first pattern, and (see paragraphs 27, 47-56 (lexicology feature extraction is used to detect lexical features of the received URL and classify the URL as benign or malicious)).
Zhu generally teaches detecting malicious URLs, including spamming URLs sent to users with unsolicited information. Yet, Zhu does not expressly disclose correcting, by machine logic, the UR path string of the new UR data set, to fully match the first pattern to obtain a corrected version of the new UR data set. However, Brundage teaches rescuing an invalid URL generated by a web robot by comparing the URL to a selection list including patterns to exclude and then repairing the URL by fixing or removing URL encoding. See column 4, line 20 – column 5, line 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to rescue a spamming URL by comparing the received URL with the excluded patterns and fixing or removing URL encoding. Doing so would enable correcting malformed links that specify the correct web site or domain but fail to identify a valid page or other resource. Brundage, column 1, lines 5-17.
Claims 1 and 7 are method and CRM claims corresponding to claim 13 and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178